Gilbert, J.
“A bill of exceptions in which there is no attempt to assign error upon a judgment rendered by the court without a jury, except to state the contents of the judgment and add thereto the words, ‘to which judgment of the court [the plaintiff in error] then and there excepted • and now excepts and assigns the same as error,5 does not comply with tele *33statutory requirement that alleged errors shall be plainly and distinctly pointed out.” Wheeler v. Worley, 119 Ga. 513 (35 S. E. 639). The language used in the assignment of error in the present case, which is an exception to a judgment allowing temporary alimony, is almost identical with the foregoing, and does not present any question for determination by this court. We can not resort to the brief of counsel, filed in behalf of the plaintiff in error, to determine the nature of his complaint. Kimball v. Williams, 108 Ga. 812 (33 S. E. 994); Collins v. Carr, 111 Ga. 867 (36 S. E. 959) ; Neal Loan & Banking Co. v. Wright, 116 Ga. 395 (42 S. E. 715) ; Binion v. Georgia Southern & Florida By. Co., 118 Ga. 282 (45 S. E. 276); Jackson Banking Co. v. Maddox, 127 Ga. 96 (56 S. E. 119) ; Lyndon v. Georgia By. & El. Co., 129 Ga. 353 (58 S. E. 1047). Accordingly the writ of error is
No. 158.
May 17, 1917.
Writ of error; from Toombs,
H. H. Elders, for plaintiff in error. Giles & Sharpe, contra.

Dismissed.


All the Justices concur.